 



EXHIBIT 10.10.1
     Each of the parties identified in the table below is party to an employment
agreement with Endologix, Inc. in substantially the form attached as
Exhibit 10.42. Each party’s employment agreement is identical except for such
party’s position, the reporting party and the commencement date of the
agreement, which are set forth in the table below.

              Name of Executive   Title   Reporting Party(ies)   Commencement
Date  
Franklin D. Brown
  Chairman   Board of Directors   October 18, 2002
Paul McCormick
  President and Chief Executive Officer   Board of Directors   October 18, 2002
Karen Uyesugi
  Vice President, Clinical and Regulatory Affairs   Chief Executive Officer  
October 18, 2002
Stefan Schreck
  Vice President, Research and Development   Chief Executive Officer  
February 23, 2004
Robert J. Krist
  Chief Financial Officer   Chief Executive Officer   August 16, 2004

 